Citation Nr: 0010218	
Decision Date: 04/17/00    Archive Date: 04/28/00

DOCKET NO.  98-18 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 1991).


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1950 to 
December 1955.  He died on March [redacted], 1998.  The 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in April 1998 in 
which the RO denied service connection for the cause of the 
veteran's death and denied entitlement to DIC benefits under 
the provisions of 38 U.S.C.A. § 1318.


REMAND

At the time of his death in March 1998, the veteran was 
service-connected for post-traumatic stress disorder (PTSD), 
rated 100 percent disabling from September 24, 1994, and 
post-operative septectomy with deviated septum, rated 
noncompensably disabling.

The appellant contends, in effect, that the veteran should 
have been rated as totally disabled for at least ten years 
prior to his death, and as a consequence, DIC benefits should 
be granted.

Under 38 U.S.C.A. § 1318, and 38 C.F.R. § 3.22(a)(2), the 
implementing regulation, benefits may be paid to a deceased 
veteran's surviving spouse in the same manner as if the 
veteran's death is service-connected when the following 
conditions are met: (1) the veteran's death was not caused by 
his or her own willful misconduct; and (2) the veteran was in 
receipt of or was entitled to receive (or but for the receipt 
of military retired pay, was entitled to receive) 
compensation at the time of death for service-connected 
disability that either: (a) was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 years or more immediately preceding death; or 
(b) was continuously rated totally disabling by a schedular 
or unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than five years preceding death.

The Board finds that based on recent caselaw pertaining to 
the adjudication of DIC claims under the provisions of 
38 U.S.C.A. § 1318, a remand is necessary for the RO to re-
adjudicate the appellant's claim for these benefits.  The 
United States Court of Appeals for Veterans Claims (Court) 
has recently rendered decisions specifically on the issue of 
entitlement to DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1318 which must be considered by the RO.  
Relying on the unrestricted words of 38 U.S.C.A. § 1318, the 
Court has interpreted the applicable law and its implementing 
regulation, 38 C.F.R. § 3.22, to mean that the survivor is 
given the right to attempt to demonstrate that the veteran 
hypothetically would have been entitled to receive a 
different decision on a service-connection-related issue 
based on evidence in the veteran's claims folder or in VA 
custody prior to the veteran's death and the law then or 
subsequently made retroactively applicable.  See Green v. 
Brown, 10 Vet. App. 111 (1997); Wingo v. West, 11 Vet. 
App. 308 (1998).  
In the present case, the inquiry would relate to the 
effective date of a grant of a 100 percent rating for the 
veteran's service-connected PTSD.

Subsequently, in Hix v. West, 12 Vet. App. 138 (1999), the 
Court noted that both 38 U.S.C.A. § 1311(a)(2) and 1318(b) 
used essentially the same phrase of "in receipt of or was 
entitled to receive."  The Court noted that the meaning of 
"was in receipt of or was entitled to receive" as interpreted 
in the Green case to mean that a claimant for DIC benefits 
under 38 U.S.C.A. § 1318 is entitled to a determination of 
whether the deceased veteran, prior to death, hypothetically 
would have been entitled to receive an award of service 
connection and an assignment of a total disability rating so 
as to qualify under that statute, also applied to 38 U.S.C.A. 
§ 1311.  The Court also noted that, "[i]t is now well settled 
that the phrase 'in receipt of or entitled to receive,' used 
to ascertain entitlement to DIC benefits under section 
1318(b), entitles the claimant to obtain a determination of 
whether the deceased veteran, prior to death, hypothetically 
would have been entitled to receive an award of service 
connection and an assignment of a total disability rating so 
as to qualify under that statute."

In this case, the record reflects that the veteran was 
originally granted service connection for an anxiety 
reaction, rated noncompensably disabling, in a January 1963 
rating decision.  By rating decision of August 1976, the RO 
granted an increased 30 percent rating for anxiety reaction, 
effective June 9, 1976.  Thereafter, a January 1981 rating 
decision reduced the rating for anxiety reaction to 10 
percent disabling.  The veteran subsequently filed a claim 
for an increased rating; his claim was denied by the RO.  In 
a September 1987 decision, the Board granted an increased 30 
percent rating for the veteran's anxiety reaction; the 30 
percent rating was implemented by the RO in an October 1987 
rating decision.  In March 1993, the veteran filed a claim 
for an increased rating for anxiety reaction.  By rating 
decision of January 1994, the veteran was granted an 
increased 50 percent rating for his service connected 
psychiatric disorder which was recharacterized as PTSD, 
effective August 17, 1992.  By rating decision in January 
1995, the veteran was granted a 100 percent schedular rating 
for PTSD, effective from September 23, 1994.  The 100 percent 
schedular rating remained in effect until the veteran's death 
on March [redacted], 1998.

Appellate review of the claims folder appears to show that 
the RO denied the appellant's claim for DIC benefits under 
the provisions of 38 U.S.C.A. § 1318 on the sole basis that 
the veteran was not receiving a total disability rating for 
ten continuous years prior to his death.  However, as noted 
above, current caselaw requires the RO to consider whether 
the deceased veteran "was entitled to receive" a total 
disability rating for his disability for ten continuous years 
prior to the time of his death.  As noted above, the claimant 
must be afforded the opportunity to attempt to demonstrate 
that the veteran hypothetically would have been entitled to 
receive a different decision, and the claimant is also 
entitled to obtain a determination of whether the deceased 
veteran, prior to death, hypothetically would have been 
entitled to receive an assignment of a total disability 
rating so as to qualify under 38 U.S.C.A. § 1318.

Based on the foregoing, the case must be remanded for a 
determination, based upon evidence in the veteran's claims 
folder or before VA at the time of the veteran's death, see 
Bell v. Derwinski, 2 Vet. App. 611 (1992), as to whether the 
veteran would have been entitled to receive a total 
disability rating for the 10 years immediately preceding his 
death, thus entitling his survivor to section 1318 DIC 
benefits.  The RO should consider the application of the 
cited Court decisions in its determination of the DIC claim 
pursuant to this remand.  The RO may also wish to consider 
the interpretive rule established by the revisions to 
38 C.F.R. § 3.22, effective January 21, 2000.  See 65 Fed. 
Reg. 3388-3392 (2000).  

Accordingly, the case is remanded to the RO for the following 
actions:

1. The RO should obtain copies of all VA 
treatment records of the veteran since 
service, which are not currently in the 
claims folder, and associate them with 
the claims file. (Private or other non-
VA records should not be obtained.)

2. The RO should give the appellant the 
right to attempt to demonstrate that the 
veteran hypothetically would have been 
entitled to receive a different decision 
on a service-connection-related issue- 
here the effective date of a grant of a 
100 percent rating for the service-
connected PTSD-based on evidence in the 
veteran's claims folder or in VA custody 
prior to the veteran's death and the law 
then or subsequently made retroactively 
applicable.

3. The RO's attention is also directed 
to the revised provisions of 38 C.F.R. 
§ 3.22, effective January 21, 2000.  The 
RO may wish to considered whether, in 
light of the interpretive rule 
established by those revisions, § 1318 
would permit the payment of DIC benefits 
on the basis of hypothetical 
entitlement.  

4. After the development requested above 
has been completed, the RO should again 
review the appellant's claim of 
entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  If 
any benefit sought on appeal remains 
denied, the appellant should be 
furnished with a supplemental statement 
of the case (SSOC) and given the 
opportunity to respond thereto.  The 
SSOC should include the revised 
provisions of 38 C.F.R. § 3.22, 
effective January 21, 2000.  

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified, but she has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





- 7 -


